



EXELON CORPORATION
EMPLOYEE STOCK PURCHASE PLAN


(As Amended and Restated Effective September 25, 2019)


1.     Establishment and Purpose. The Exelon Corporation Employee Stock Purchase
Plan (the “Plan”) established by Exelon Corporation, a Pennsylvania corporation
(the “Company”), is effective as of September 25, 2019, (the “Effective Date”)
and is an amendment and restatement of the Plan as in effect May 1, 2004, as
thereafter amended. The Plan provides employees of the Company and its
Subsidiary Companies (as defined below) added incentive to remain employed by
such companies and to encourage increased efforts to promote the best interests
of such companies by permitting eligible employees to purchase shares of common
stock, no par value, of the Company (“Common Stock”) at below-market prices. The
Plan is intended to qualify as an “employee stock purchase plan” under section
423 of the Internal Revenue Code of 1986, as amended (the “Code”). For purposes
of the Plan, the term “Subsidiary Companies” shall mean all corporations which
are subsidiary corporations (within the meaning of section 424(f) of the Code)
and of which the Company is the common parent. The Company and its Subsidiary
Companies that, from time to time, have been designated by the Plan
Administrator as eligible to participate in the Plan with respect to their
employees are hereinafter referred to collectively as the “Participating
Companies.”
2.     Eligibility.
(a)     Eligible Employee. Participation in the Plan shall be limited to each
employee of the Participating Companies who satisfies all of the following
conditions (an “Eligible Employee”) as of the first day of the relevant Purchase
Period (as defined in Section 3): (i) such employee’s customary employment is
for 20 or more hours per week; and (ii) such employee has been continuously
employed by the Participating Companies for at least three consecutive calendar
months.
Notwithstanding the foregoing, an individual rendering services to a
Participating Company pursuant to either of the following agreements shall not
be considered an Eligible Employee with respect to any period preceding the date
on which a court or administrative agency issues a final determination that such
individual is an employee: (1) an agreement providing that such services are to
be rendered as an independent contractor or (2) an agreement with an entity,
including a leasing organization within the meaning of section 414(n)(2) of the
Code, that is not a Participating Company. For purposes of this Plan and in
accordance with section 423 of the Code and the regulations thereunder, an
individual’s employment relationship shall be treated as continuing while the
individual is on military or sick leave or other bona fide leave of absence
approved by the applicable Participating Company so long as the leave does not
exceed three months or, if longer than three months, the individual’s right to
reemployment is provided by statute or has been agreed to by contract or in a
written policy of the Participating Company which provides for a right of
reemployment following the leave of absence.
(b)     Limitations. Notwithstanding anything contained in the Plan to the
contrary, no Eligible Employee shall acquire a right to purchase Common Stock
hereunder to the extent that (i) immediately after receiving such right, such
employee would own 5% or more of the total combined voting power or value of all
classes of stock of the Company or any Subsidiary Company (including any stock
attributable to such employee under section 424(d) of the Code), or (ii) such
right would permit such employee’s aggregate rights to purchase stock under all
employee stock purchase plans of the Company and its Subsidiary Companies to
accrue at a rate which exceeds $25,000 of fair market value of such stock
(determined as of the first day of the applicable Purchase Period) for each
calendar year in which such right is outstanding at any time. In addition, the
number of shares of Common Stock which may be purchased by any Eligible Employee
during any Purchase Period shall not exceed 250 (subject to adjustment pursuant
to Section 15), or such other number as may be determined by the Plan
Administrator (as defined in Section 12) and set forth in a written Appendix to
the Plan.


1

--------------------------------------------------------------------------------





3.     Offerings and Purchase Periods. The Plan shall be implemented through
consecutive offerings. Each offering shall be in such form and shall contain
such terms and conditions as the Plan Administrator shall deem appropriate. The
terms of separate offerings need not be identical; provided, however, that each
offering shall comply with the provisions of the Plan, and the participants in
each offering shall have equal rights and privileges under that offering in
accordance with the requirements of section 423(b)(5) of the Code and the
applicable Treasury Regulations thereunder. Each offering shall be implemented
through and coincide with a “Purchase Period,” which shall consist of the three
consecutive month period beginning on each January 1, April 1, July 1 and
October 1 commencing on or after the effective date of the Plan and prior to its
termination.
4.     Participation.
(a)     Enrollment. Each Eligible Employee shall be entitled to enroll in the
Plan as of any Purchase Period which begins on or after such employee has become
an Eligible Employee. To enroll in the Plan, an Eligible Employee shall make a
request to the Company or its designated agent at the time and in the manner
specified by the Plan Administrator (as defined in Section 12), specifying the
amount of payroll deduction to be applied to the compensation paid to the
employee by the employee’s employer while the employee is a participant in the
Plan. The amount of each payroll deduction specified in such request for each
such payroll period shall be a whole percentage amount or, to the extent
permitted by the Plan Administrator, a fixed dollar amount, in any case not to
exceed 10%, or such lesser percentage as may be determined by the Plan
Administrator, of the participant’s regular base salary or wages (after
applicable withholdings and deductions) paid to him or her during the Purchase
Period by any of the Participating Companies. Subject to compliance with
applicable rules prescribed by the Plan Administrator, the request shall become
effective as of the Purchase Period following the day the Company or its
designated agent receives such request. Prior to the beginning of any Purchase
Period, the Plan Administrator may, in its sole discretion, make modifications
to the compensation that is subject to each participant’s payroll deduction
election for such Purchase Period, as the Plan Administrator deems to be
appropriate. Payroll deductions shall be made for each participant in accordance
with such participant’s request until such participant’s participation in the
Plan terminates, such participant’s request is revised, or the Plan is suspended
or terminated, all as hereinafter provided.
(b)     Changes to Rate of Payroll Deduction. A participant may change the
amount of his or her payroll deduction under the Plan effective as of any
subsequent Purchase Period by so directing the Company or its designated agent
at the time and in the manner specified by the Plan Administrator. A participant
may not change the amount of his or her payroll deduction effective as of any
time other than the beginning of a Purchase Period, except that a participant
may elect to suspend his or her payroll deduction under the Plan as provided in
Section 7.
(c)     Purchase Accounts. Payroll deductions for each participant shall be
credited to a purchase account established on behalf of the participant on the
books of the participant’s employer or such employer’s designated agent (a
“Purchase Account”). At the end of each Purchase Period, the amount in each
participant’s Purchase Account will be applied to the purchase of the number of
whole and fractional shares of Common Stock determined by dividing such amount
by the Purchase Price (as defined in Section 5) for such Purchase Period. No
interest shall accrue at any time for any amount credited to a Purchase Account
of a participant (except as required by local law as determined by the Plan
Administrator).
5.     Purchase Price. The purchase price (the “Purchase Price”) per share of
Common Stock hereunder for any Purchase Period shall be 90% of the lesser of (i)
the closing price of a share of Common Stock on the national securities exchange
or quotation service through which the Common Stock is listed or traded on the
first day of such Purchase Period on which such exchange is open for trading or
(ii) the closing price of a share of Common Stock on such exchange on the last
day of such Purchase Period on which such exchange is open for trading. If such
amount results in a fraction of one cent, the Purchase Price shall be increased
to the next higher full cent.


2

--------------------------------------------------------------------------------





6.     Issuance of Stock. The Common Stock purchased by each participant shall
be issued in book entry form and shall be considered to be issued and
outstanding to such participant’s credit as of the end of the last day of each
Purchase Period. The Plan Administrator may permit or require that shares be
deposited directly with one or more brokers designated by the Plan Administrator
or to one or more designated agents of the Company, and the Plan Administrator
may use electronic or automated methods of share transfer. The Plan
Administrator may require that shares be retained with such brokers or agents
for a designated period of time and/or may establish other procedures to permit
tracking of disqualifying dispositions of such shares, and may also impose a
transaction fee with respect to a sale of shares of Common Stock issued to a
participant’s credit and held by such a broker or agent. The Plan Administrator
may permit shares purchased under the Plan to participate in a dividend
reinvestment plan or program maintained by the Company and establish a default
method for the payment of dividends.
After the close of each Purchase Period, information will be made available to
each participant regarding the entries made to such participant’s Purchase
Account, the number of shares of Common Stock purchased and the applicable
Purchase Price. In the event that the maximum number of shares of Common Stock
are purchased by the participant for the Purchase Period and cash remains
credited to the participant’s Purchase Account, such cash shall be refunded to
such participant. For purposes of the preceding sentence, the maximum number of
shares of Common Stock that may be purchased by a participant for a Purchase
Period shall be determined under Section 2.
7.     Suspension of Payroll Deduction or Termination of Participation.
(a)     Suspension of Payroll Deduction. A participant may elect at any time and
in the manner specified by the Plan Administrator (as defined in Section 12) to
suspend his or her payroll deduction under the Plan, provided such election is
received by the Company or its designated agent prior to the date specified by
the Plan Administrator for suspension of payroll deduction with respect to a
Purchase Period. If the election is not received by such date, such suspension
of payroll deduction shall be effective as of the next succeeding Purchase
Period. Upon a participant’s suspension of payroll deduction, any cash credited
to such participant’s Purchase Account shall be refunded to such participant. A
participant who suspends payroll deduction under the Plan shall be permitted to
resume payroll deduction as of any Purchase Period following the Purchase Period
in which such suspension was effective, by making a new request at the time and
in the manner specified by the Plan Administrator.
(b)     Termination of Participation. If the participant dies, terminates
employment with the Participating Companies for any reason, or otherwise ceases
to be an Eligible Employee, such participant’s participation in the Plan shall
terminate as soon as administratively practicable after the date of such event.
Upon the termination of such participation, the cash credited to such
participant’s Purchase Account on the date of such termination shall be refunded
to such participant or his or her legal representative, as the case may be.
8.     Termination, Suspension or Amendment of the Plan.
(a)     Termination. The Company, by action of the Board of Directors of the
Company (the “Board”) or the Plan Administrator (as defined in Section 12), may
terminate the Plan at any time, in which case notice of such termination shall
be given to all participants, but any failure to give such notice shall not
impair the effectiveness of the termination. Without any action being required,
the Plan shall terminate in any event when the maximum number of shares of
Common Stock to be sold under the Plan (as provided in Section 13) has been
purchased. Such termination shall not impair any rights which under the Plan
shall have vested on or prior to the date of such termination. If at any time
the number of shares of Common Stock remaining available for purchase under the
Plan are not sufficient to satisfy all then-outstanding purchase rights, the
Board or Plan Administrator may determine an equitable basis of apportioning
available shares of Common Stock among all participants. Except as otherwise
provided in Section 15, the cash, if any, credited to each participant’s
Purchase Account shall be distributed to such participant as soon as practicable
after the Plan terminates.


3

--------------------------------------------------------------------------------





(b)     Suspension or Amendment. The Board or the Plan Administrator may suspend
payroll deductions under the Plan or amend the Plan from time to time in any
respect for any reason. Except as permitted under the terms of the Plan or as is
necessary to comply with applicable laws or regulations, no such amendment may
materially adversely affect any purchase rights outstanding under the Plan
without the consent of the affected participant. To the extent necessary to
comply with section 423 of the Code or any other applicable law or regulation, a
Plan amendment shall be conditioned on the approval of such amendment by the
shareholders of the Company in such a manner and to such a degree as is required
under section 423 of the Code. If payroll deductions under the Plan are
suspended pursuant to this Section, such payroll deductions shall resume as of
the first Purchase Period commencing with or immediately following the date on
which such suspension ends, in accordance with the participants’ payroll
deduction elections then in effect. Subject to the requirements of section 423
of the Code, without shareholder approval and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Board or the Plan Administrator shall in its sole discretion be entitled to
change the Purchase Periods, change the maximum number of shares of Common Stock
purchasable per participant in any Purchase Period, limit the frequency and/or
number of changes in payroll deductions during a Purchase Period, establish or
change the exchange ratio applicable to amounts withheld in a currency other
than U.S. dollars, permit payroll withholding in excess of the amount designated
by a participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with the participant’s payroll deductions, and
establish such other limitations or procedures as the Board or Plan
Administrator determines in its sole discretion advisable which are consistent
with the Plan.
9.     Non-Transferability. Neither the payroll deductions credited to a
participant’s account nor any rights with regard to the purchase of shares under
the Plan may be assigned, transferred, pledged or otherwise disposed of in any
way (other than by will, the laws of descent and distribution or as provided in
Section 10) by the participant. Any such attempt at assignment, transfer, pledge
or other disposition shall be void and without effect.
10.     Death of Participant. To the extent permitted by the Plan Administrator
in its sole discretion, a participant may file a written designation of a
beneficiary who shall receive, in the event of the participant’s death, (i) the
shares, if any, purchased by the participant and held in an account for such
participant’s benefit and/or (ii) any cash credited to such participant’s
Purchase Account. Such beneficiary designation may be changed by the participant
at any time by written notice given to the Company. In the event of the death of
a participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant’s death, or to the extent the
Plan Administrator does not permit participants to designate beneficiaries under
the Plan, the Company shall deliver such shares and/or cash to the executor or
administrator of the estate of the participant or otherwise in accordance with
the applicable laws of descent and distribution.
11.     Shareholder’s Rights. No Eligible Employee or participant shall by
reason of the Plan have any rights of a shareholder of the Company until he or
she shall acquire a share of Common Stock as herein provided.
12.     Administration of the Plan. The Plan shall be administered by the
Corporate Secretary of the Company (the “Plan Administrator”). In addition to
the powers and authority specifically granted to the Plan Administrator pursuant
to any other provision of the Plan, the Plan Administrator shall have full power
and authority to: (i) interpret and administer the Plan and any instrument or
agreement entered into under the Plan; (ii) establish such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; (iii) designate which Subsidiary Companies shall
participate in the Plan; (iv) make any other determination and take any other
action that the Plan Administrator deems necessary or desirable for
administration of the Plan. Decisions of the Plan Administrator shall be final,
conclusive and binding upon all persons having an interest in the Plan. The Plan
shall be administered so as to ensure that all participants have the same rights
and privileges as are provided by section 423(b)(5) of the Code.


4

--------------------------------------------------------------------------------





13.     Maximum Number of Shares. The maximum number of shares of Common Stock
which may be purchased under the Plan is 25,000,000, subject to adjustment as
set forth below. Shares of Common Stock sold hereunder may be treasury shares,
authorized and unissued shares, shares purchased for participants in the open
market (on an exchange or in negotiated transactions) or any combination
thereof.
14.     Miscellaneous. Except as otherwise expressly provided herein, (i) any
request, election or notice under the Plan from an Eligible Employee or
participant shall be transmitted or delivered to the Company or its designated
agent and, subject to any limitations specified in the Plan, shall be effective
when so delivered and (ii) any request, notice or other communication from the
Company or its designated agent that is transmitted or delivered to Eligible
Employees or participants shall be effective when so transmitted or delivered.
The Plan, and the Company’s obligation to sell and deliver shares of Common
Stock hereunder, shall be subject to all applicable federal and state laws,
rules and regulations, and to such approval by any regulatory or governmental
agency as may, in the opinion of counsel for the Company, be required.
15.     Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
(a)     Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the aggregate number and class of shares of Common
Stock available for purchase under the Plan, the number and class of shares and
the price per share of Common Stock covered by each outstanding right under the
Plan and the maximum number and class of shares of Common Stock that may be
purchased by a participant in any Purchase Period, shall be equitably adjusted
for any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock, or any other increase or decrease in
the number of shares of Common Stock effected without receipt of consideration
by the Company; provided, however, that conversion of any convertible securities
of the Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Plan Administrator, in its
sole discretion, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to a purchase
right. The Plan Administrator may, if it so determines in the exercise of its
sole discretion, make provision for adjusting the aggregate number and class of
shares of Common Stock available for purchase under the Plan, the number and
class of shares and the price per share of Common Stock covered by each
outstanding right under the Plan and the maximum number and class of shares that
may be purchased by a participant in any Purchase Period, in the event the
Company effects one or more reorganizations, recapitalizations, rights offerings
or other increases or reductions of shares of its outstanding Common Stock.
(b)     Dissolution or Liquidation. In the event of a proposed dissolution or
liquidation of the Company, the Purchase Period then in progress will terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Plan Administrator in its sole discretion.
(c)     Merger or Asset Sale. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each purchase right under the Plan shall be
assumed or an equivalent purchase right shall be substituted by such successor
corporation or a parent or subsidiary of such successor corporation, unless the
Plan Administrator determines, in the exercise of its sole discretion and in
lieu of such assumption or substitution, to either (i) shorten the Purchase
Period then in progress or (ii) terminate the Plan and distribute the amounts
credited to each participant’s Purchase Account. If the Plan Administrator
shortens the Purchase Period then in progress, the Plan Administrator shall
notify each participant in writing, at least 10 days prior to end of the
shortened Purchase Period, that the Purchase Period has been shortened, and that
shares will be purchased at the end of such Purchase Period unless prior to such
date the participant suspends his or her payroll deductions in accordance with
Section 7.


5

--------------------------------------------------------------------------------





16.     Rules for Non-United States Jurisdictions. The Plan Administrator may
establish rules or procedures relating to the operation and administration of
the Plan to accommodate specific requirements of applicable local laws and
procedures, including, without limitation, rules and procedures governing
payroll deductions, payment of interest, conversion of local currency, payroll
tax, withholding procedures and handling of stock certificates which vary with
local requirements. The Plan Administrator may also adopt sub-plans applicable
to particular Participating Companies or locations, which sub-plans may be
designed to be separate offerings outside the scope of section 423 of the Code.
The rules of such sub-plans may take precedence over the provisions of this
Plan, with the exception of Section 4, but unless otherwise superseded by the
terms of such sub-plan, the provisions of this Plan shall govern the operation
of such sub-plan.
17.     No Enlargement of Employee Rights. Nothing contained in this Plan shall
be deemed to give any Eligible Employee the right to continued employment with
the Company or any Subsidiary Company or to interfere with the right of the
Company or any Subsidiary Company to discharge any Eligible Employee at any
time.
18.     Governing Law. This Plan, any related agreements (such as an enrollment
form), and all determinations made and actions taken pursuant thereto, to the
extent not otherwise governed by the Code or the law of the United States, shall
be governed by the laws of the Commonwealth of Pennsylvania and construed in
accordance therewith without giving effect to principles of conflicts of law.


* * *




6